UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 01-60352
                           Summary Calendar


                       SYLVESTER OSITA ARINZE,

                                                            Petitioner,

                                  versus

               JOHN ASHCROFT, U.S. Attorney General,

                                                            Respondent.


                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A28-583-393

                           October 23, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Sylvester Osita Arinze, a citizen of Nigeria, seeks review of

a final order of deportation issued by the Board of Immigration

Appeals.   He contends:      the BIA erred in requiring proof of

cohabitation   in   determining    whether    Arinze   entered   into   a

qualifying marriage in good faith, see 8 U.S.C. § 1186a(c)(4)(B);

the BIA erred in interpreting that section and in failing to

consider his poverty as a relevant factor; and the BIA erred in

concluding that deportation would not result in extreme hardship


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
when it denied Arinze’s petition for suspension of deportation

pursuant    to    8   U.S.C.   §   1254(a)(1)    (repealed   by   the     Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 §

308(a)(7), 110 Stat. 3009-615).

                                       I.

     Arinze entered the United States in November 1983 as a non-

immigrant visitor; and, although his visa authorized him to stay in

the United States until 20 May 1984, he remained to attend school

and work.         Arinze   married   Cassandra    Sayles,    a   United    States

citizen, in 1987.       Arinze and Sayles divorced in January 1990.

     On 21 February 1990, Arinze and Sherry Drew were married.

Based on this marriage, Arinze was granted conditional lawful

permanent resident status on 19 March 1991.

     On 28 April 1991, Arinze threatened Drew and assaulted her

with a deadly weapon.          Arinze was charged with felony aggravated

assault, pleaded        nolo contendre, was sentenced to five years

probation, and was directed to have no contact with Drew during his

probation.       Arinze petitioned for dissolution of the marriage, and

a final divorce decree was issued on 16 September 1991.

     In an application dated 5 January 1993, Arinze petitioned for

removal of the conditional basis of his permanent resident status,

applying for a hardship waiver because his marriage to Drew ended

in divorce.       See 8 U.S.C. § 1186a(c)(4)(B).        On 8 December 1994,

the Immigration and Naturalization Service informed Arinze it


                                        2
intended to deny his petition for hardship waiver, concluding “a

lawful and cohabitational marriage did not exist” between Arinze

and Drew.   On 10 January 1995, the INS received Arinze’s overdue

response to the notice of intent to deny; and the INS denied

Arinze’s petition for hardship waiver because Arinze failed to

submit sufficient proof of cohabitation and a bona fide spousal

relationship.   Accordingly, on 11 January 1995, INS terminated his

conditional lawful permanent resident status.

     Deportation proceedings were commenced, and Arinze petitioned

for a hardship waiver under 8 U.S.C. § 1186a(c)(4)(B) and applied

for suspension of deportation under former section 244 of the

Immigration and Nationality Act, 8 U.S.C. § 1254 (1994).     Arinze

submitted his divorce decree, affidavits, telephone and utility

bills, a month-to-month lease running from May until July 1990, an

expired health insurance policy, and a furniture receipt.     After

several hearings, the Immigration Judge, on 13 October 1995, found

that Arinze had not met his burden of demonstrating that the

qualifying marriage was entered into in good faith.     In an order

dated 6 March 1996, the Immigration Judge denied Arinze’s request

for suspension of deportation because deportation would not result

in extreme hardship to him or his United States citizen daughter.

(Arinze married a citizen of Great Britain, who entered the United

States in 1995.   Arinze’s wife gave birth to their daughter on 12

November 1995.)   On 26 March 2001, the BIA adopted and affirmed the

Immigration Judge’s decisions.       It noted that Arinze lived in

                                 3
Nigeria until he was 23 and decided:          the evidence failed to prove

cohabitation;    Arinze   had   not    shown       that   he   could   not   find

employment in Nigeria; and Arinze failed to explain why his family

in Nigeria could not help him.

                                      II.

     Judicial review of a deportation order is limited.                 A final

order of deportation is reviewed on the administrative record upon

which the order is based, and the court will sustain an order that

is supported by “reasonable, substantial, and probative evidence”.

Carbajal-Gonzalez v. I.N.S., 78 F.3d. 194, 197 (5th Cir. 1996)

(quoting 8 U.S.C. § 1151a(a)(4) (1994)), cert. denied, 510 U.S. 995

(1993).   The substantial evidence standard “requires only that the

Board’s conclusion ... be substantially reasonable.” Animashaun v.

I.N.S., 990 F.2d 234, 237 (5th Cir. 1993).                 Because a hardship

waiver is only available at the discretion of the Attorney General,

our review is limited further to whether there has been an abuse of

that discretion.     See Nyonzele v. I.N.S., 83 F.3d 975, 979 (5th

Cir. 1996) (statutory grant of discretion for hardship waivers,

asylum requests, and voluntary departure requests requires abuse of

discretion standard); see also I.N.S. v. Yang, 519 U.S. 26, 30

(1996) (interpreting similar language of 8 U.S.C. § 1251(a)(1)(H)).

     To be eligible for a hardship waiver, Arinze must demonstrate

that the “qualifying marriage was entered into in good faith”.                  8

U.S.C.    §   1186a(c)(4)(B).     For       this    determination,     the    INS


                                       4
considers:   the commingling of assets, 8 C.F.R. § 216.5(e)(2)(i);

the length of cohabitation after marriage and after the alien

obtained conditional resident status; other evidence, 8 C.F.R. §

216.5(e)(2)(ii); and the conduct of the parties before and after

the marriage, see Matter of Soriano, 19 I. & N. Dec. 764 (1988).

Other evidence of their intent may be demonstrated, for example, by

listing a spouse on insurance policies, leases, income tax forms,

or bank accounts and by testimony about courtship, the wedding, or

shared residences or experiences.             See Matter of Laureano, 19 I. &

N. Dec. 1 (1983).    Furthermore, it is the alien’s burden to provide

“competent objective evidence” in support of a claim of a bona fide

marriage.    Matter of Ho, 19 I. & N. Dec. 582 (1988).

     Based upon our review of the record, we conclude that the BIA

did not abuse its discretion in finding Arinze failed to meet his

burden to prove, by a preponderance of the evidence, that the

qualifying   marriage     to   Drew     was   entered   into   in   good   faith.

Although Arinze asserts that the issue before the BIA was proof of

cohabitation and not whether the marriage was entered into in good

faith, the hardship waiver requires Arinze to prove the marriage

was entered into in good faith, a component of which is proof of

cohabitation.       See   8    U.S.C.    §    1186a(c)(4)(B)   &    8   C.F.R.   §

216.5(e)(2)(ii).

     The evidence shows that the couple separated five weeks after

Arinze obtained conditional resident status and he filed for


                                         5
divorce less than three months later.              Arinze did not testify, but

merely relied on several affidavits and evidence submitted to INS.

      With   respect     to   Arinze’s       remaining     contentions,    section

309(c)(4)(E) of the Illegal Immigration Reform and Responsibility

Act   bars    judicial    review   of        the   BIA’s   denial    of   Arinze’s

application for suspension of deportation under 8 U.S.C.                   § 1254.

Moosa v. I.N.S., 171 F.3d 994, 1013 (5th Cir. 1999).                      Arinze’s

interpretation of 8 U.S.C. § 1186a(c)(4)(B) is wrong, because the

“at fault” language in the statute has nothing to do with whether

Texas provides for “at fault divorces”. Instead, the statutory “at

fault” language references the time period in which the alien must

petition for termination of the conditional status.                       Finally,

Arinze fails to point to any decision holding that poverty is a

relevant factor to consider, and Arinze’s claim, raised for the

first time on appeal, regarding ineffective assistance of counsel

is not properly before the court because Arinze has failed to

exhaust his administrative remedies.               See Goonsuwan v. Ashcroft,

252 F.3d 383, 387, 389 (5th Cir. 2001).

                                     III.

      For    the   foregoing    reasons,       the   order    of    the   Board   of

Immigration Appeals is

                                                                     AFFIRMED.




                                         6